Per Curiam.
The point upon which the order requiring security for costs was vacated, was that the matter had been theretofore decided by Mr. Justice Van Wyck adversely to the defendants. This decision was on the merits, and after a full hearing. True, the new application was on additional proofs, _ but the ground of the application was the same, viz., the non-residence of the plaintiff. The defendants ought to have applied to Justice Van Wyck for leave to renew the motion. To allow motions to be reheard without permission might lead to uncertainty and to conflict of decision, results which should not be encouraged. Upon the entire record and on the theory of res adjudieata, and without expressing any opinion on the facts now disclosed, we have concluded to affirm the order appealed from, without costs. All concur.